Citation Nr: 1825773	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-38 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to an initial, separate compensable disability rating for dermatitis associated with diabetes mellitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 1967 to August 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The April 2014 rating decision granted service connection for diabetes mellitus, type II.  Since that time, the Veteran has been granted service connection for peripheral neuropathy and erectile dysfunction associated with diabetes mellitus, type II.  The Veteran has not appealed the rating of these disabilities to the Board, so such ratings will not be evaluated in the present decision.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus requires a restricted diet along with either insulin or a hypoglycemic agent but has not been managed with regulation of activities.

2.  The Veteran's dermatitis is manifested by a rash that covers 20 to 40 percent of his total body and has been treated with no more than topical anti-fungal therapy.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for diabetes mellitus, type II, have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.119, Diagnostic Code 7913 (2017).

2.  The criteria for a disability rating of 30 percent for dermatitis have been met for the period covered by the appeal. 38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.118, Diagnostic Code 7806 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Increased Ratings

i.  Applicable Law

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3 (2017).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

ii.  Diabetes

The Veteran is currently assigned a 20 percent rating under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  Under this diagnostic code, a 20 percent evaluation is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted where the disorder requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.

The Veteran's diabetes does not warrant more than a 20 percent rating.  The Board acknowledges that there is sufficient evidence that the Veteran's diabetes mellitus requires a restricted diet along with either insulin or a hypoglycemic agent. 

The critical inquiry, then, is whether the Veteran's diabetes mellitus additionally requires regulation of activities.  The term "regulation of activities" means that a Veteran must have a medical need to avoid not only strenuous occupational activity, but also strenuous recreational activity.  Medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007).

There is no indication in his extensive treatment records that there was a medical need to avoid strenuous activity due to diabetes mellitus.  Although there is evidence the Veteran was restricted from doing strenuous activity, this was attributed to his service-connected back disability.  See April 2015 VA thoracolumbar spine examination.

The Board acknowledges that VA diabetes examiners in March 2014 and March 2016 checked boxes on their examination reports indicating regulation of activities.  However, the Board finds these indications to have little probative value as they are inconsistent with the reports themselves, the Veteran's treatment records and his own self-report.

After checking the box, the March 2014 examiner noted the Veteran reported activities restrictions, such as "not very active" including not hunting anymore, but there is no indication that this was part of medical management of the Veteran's diabetes.  Furthermore, the examiner checked a box indicating the Veteran's diabetes do not impact his ability to work (occupational impact).  The Veteran denied and the examiner noted no diabetes complications such as vision or neurological deficits.  

After checking the box, the March 2016 examiner stated "The claimant reports the following activity restrictions are due to diabetes: walk and eat right as directed by doctor."  The Board interprets this as his doctor instructing the Veteran to exercise and eat properly.  These are not regulation of activities to avoid hypoglycemic episodes and are instead common activities to improve health.

Notably, a February 2014 VA found the Veteran's diabetes mellitus does not require regulation of activities.  Additionally, the Veteran's treatment records do not reveal medically managed restriction of occupational and recreational activities due to diabetes.  To the contrary, as part of an Agent Orange Registry examination, the Veteran denied any interference in daily activities due to diabetes.  See February 5, 2016 treatment record.

In light of the above, the evidence of record does support a rating in excess of 20 percent for diabetes mellitus, type II.

iii.  Dermatitis

The Veteran seeks an initial compensable rating for dermatitis.  A review of the record reveals the severity of his dermatitis fluctuates, but more nearly approximates a severity that supports a 30 percent rating when resolving doubt in favor of the Veteran.

The Veteran's service-connected dermatitis is rated under the criteria contained in 38 C.F.R. § 4.118, DC 7806.  This diagnostic code provides that a noncompensable disability rating is assigned when there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period.  Assignment of a 10 percent rating is warranted when there is at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  Assignment of a 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Assignment of a 60 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive is required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2017).

The Veteran underwent a VA skin examination March 2014.  The examiner found the Veteran's dermatitis affected less than 5 percent of the Veteran's total and exposed areas.  The examiner noted the Veteran's skin condition was on his right lateral thigh and abdomen.  Treatment was with surface anti-fungal creams.  However, evidence from before and after the date of this examination reveal larger areas of the Veterans body to be affected.

A treatment record from November 18, 2013 notes a rash on the Veteran's neck, anterior torso (abdomen) and both thighs.   The duration was noted as two months.  On February 5, 2014 the Veteran sought treatment for his rash, which was also noted to be on the left side of his neck.  The examiner noted "spreading".  In a May 2015 letter, the Veteran's wife reported the Veteran's dermatitis was affecting his legs, ears, face, chest, buttocks and hands.

The Veteran underwent an additional VA skin examination in March 2016.  The examiner found the area of the Veteran's body with visible dermatitis to be 20 to 40 percent of total body area and 5 to less than 20 percent of exposed area.  The examiner noted dermatitis on the Veteran's forehead, elbows, lips and ears.

The Board finds the March 2016 examiner's findings to be more probative than the March 2014 examiner's, as they are consistent with findings of other medical professionals and the statement of the Veteran's wife.  Finding consistency in this evidence, and resolving doubt in favor of the Veteran, the Board further finds the Veteran's dermatitis consistently affects 20 to 40 percent of his entire body, despite occasional variances.  

A 60 percent rating is not warranted under DC 7806.  There is no lay or medical evidence conclusively demonstrating dermatitis coverage of more than 40 percent of the Veteran's body.  Additionally, the VA examiners noted treatment by an unknown topical corticosteroid and an unknown fungal infection cream, and the Veteran's treatment records do not reveal treatment with systemic therapy or other immunosuppressive drugs.

In light of the above, an initial disability of rating of 30 percent for dermatitis is warranted. 



ORDER

Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II, is denied.

Entitlement to an initial disability rating of 30 percent, but not higher, for dermatitis is granted.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


